Per curiam. Appellant, David Bosnick, has filed a motion for costs pursuant to Rule 24 of the Supreme Court Rules. The Attorney General did not file a response to the motion. Rule 24 provides that where, as here, an appellant succeeds in having the trial court’s ruling reversed, he may recover brief costs at the amount allowed per page, not to exceed $300.00, filing fee and record fee. The appellant alleged in his motion that he has incurred costs of $100.00 for the filing fee; $114.60 for the record fee; and $56.00 for brief reproduction. The costs related to the brief reproduction will be determined by the Supreme Court Clerk based on the amount allowed per page. That sum plus the other two amounts alleged are ordered paid by the appellee. Hickman and Dudley, JJ., dissent.